Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frankie Jae LordMaster appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012). We have reviewed the record and find no reversible error. Accordingly, we deny LordMas-ter’s motions for access of counsel to the original record, for return of the original record, for consideration of Supreme Court Rule 19, to stay judgment, to join appeals and parties, and to further develop facts, and we affirm for the reasons stated by the district court. LordMaster v. Epps, No. 1:14-cv-01351-JCC-JFA (E.D.Va. May 19, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.